Citation Nr: 1608374	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  This decision granted service connection for bilateral hearing loss and assigned a 30 percent rating, effective August 8, 2011. 

The Veteran requested a hearing before the Board in his March 2014 substantive appeal.  He withdrew this request in November 2014, although he was told in February 2015, that his case had been placed on the list of persons waiting for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After issuing the statement of the case in February 2014, and certifying the case to the Board in December 2014; the RO undertook additional development relevant to the issue on appeal.  It provided an additional VA audiology examination in August 2015; but did not issue a supplemental statement of the case, as is required by regulation.  38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the issue on appeal with consideration of the August 2015 VA hearing loss examination and any other relevant evidence obtained or received since the statement of the case.  Then issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

